314 F.2d 342
Marino Mario LePORE, Defendant, Appellant,v.UNITED STATES of America, Appellee.
No. 6065.
United States Court of Appeals First Circuit.
March 14, 1963.

Appeal from the United States District Court for the District of Massachusetts; George C. Sweeney, Chief Judge.
Robert F. McGrath, Boston, Mass., with whom Monroe L. Inker and Crane, Inker, Oteri & Marino, Boston, Mass., were on brief, for appellant.
John J. Curtin, Jr., Asst. U. S. Atty., with whom W. Arthur Garrity, Jr., U. S. Atty., was on brief, for appellee.
Before HARTIGAN and ALDRICH, Circuit Judges, and GIGNOUX, District Judge.
PER CURIAM.


1
Judgment will be entered affirming the judgment of the District Court.